DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 04/05/2022.
Claims 1, 10, 11 and 19 have been amended. Therefore, claims 1-19 are currently pending in this application.

Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1 and 11, the following claimed limitations recite an abstract idea: 
a plurality of transactions, each of the plurality of transactions comprising a transcript of a voice session, a first set of answer parameters to preset an answer, a plurality of completed evaluations, each completed evaluation of the plurality of completed evaluations corresponding to a transaction of the plurality of transactions and comprising an associated evaluation answer to a question and an answer to the question determined using the first set of answer parameters; determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of answer parameters; create a revised set of answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions from the plurality of transactions and not in a lexicon of the first set of answer parameters; using the revised set of answer parameters, answer the question for a set of test transactions from the plurality of transactions to generate a revised answer for each test transaction of the set of test transactions; and based on a determination that the revised set of answer parameters more accurately answers the question than the first set of answer parameters, use the revised set of answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions 
 to preset the answer; and (per claim 1), serve a client with the preset answer according to the reviewed set of answer parameters.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The current claims recite additional elements, wherein computer elements—such as: a data processing system, an evaluation operator interface, a data store, a non-transitory computer readable medium, etc., are utilized to facilitate the process of: storing data (e.g. storing “a plurality of transactions . . . auto answer to the question determined using the first set of auto answer parameters”); making automatic determination (“automatically determine a word or phrase common to transcripts . . . and not in a lexicon of the first set of auto answer parameters”); creating a revised set of auto answer parameters that includes the word or phrase; auto answer the question (“auto answer the question . . . transactions to generate a revised auto answer for each test transaction of the set of test transactions”); automatically reconfigure the evaluation system (“based on a determination . . .  automatically reconfigure the evaluation system to use the revised set of auto answer parameters to preset the answer control in the evaluation operator interface”); serving an evaluation page interface (“serve an evaluation operator interface page to a client with the answer control preset according to the revised set of auto answer parameters”), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea (see above). 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology. Although claims 1-10 recites that the system is for “artificial intelligence-based setting of controls in an evaluation operator interface”, this is not sufficient to demonstrate an improvement over the relevant existing technology since one or more conventional algorithms already use artificial intelligence techniques. Also, the term is recited in a high level of generality.        
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 


It is also worth noting that the implementation of the conventional system to facilitate the evaluation of recorded data (e.g. voice sessions, transcripts, etc.) at a call center, etc., is directed to a well-understood, routine or conventional activity in the art (e.g. see US 2010/0161315; US 2008/0189171; US 2002/0111811).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-10 and 12-19). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 04/05/2022). However, the arguments are not persuasive. Applicant argues, 
The Office Action states, "Claims 1-19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more . . .  
As an initial matter, Applicant respectfully submits that the Office Action incorrectly alleges that independent claims 1 and 11 "correspond to managing personal behavior, or evaluation," when in fact claim 1, at least, is directed to an improvement of an existing computer-based technology through "artificial intelligence-based setting of controls in an evaluation operator interface" - which is clearly different from "managing personal behavior, or evaluation." 
Thus, the Office Action fails to make a prima facie showing that the claims recite an abstract idea that falls into the "Certain methods of organizing human activity" grouping or  "mental processes." 
Additionally, even assuming arguendo that the claims could reasonably be construed to recite a judicial exception, a position to which Applicant does not acquiesce, the claims integrate the alleged abstract idea into a practical application and are therefore patent eligible. For example, the claims recite "automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters . . . to preset the answer control in the evaluation operator interface." Even according to the Office Action, the automatic reconfiguration of the evaluation operator interface is not an abstract idea, but is an "additional element" that is not part of the alleged abstract idea (Office Action at Page 4). This capability to automatically reconfigure the evaluation operator interface clearly integrates any alleged abstract idea into a practical application by improving the existing technology of providing online evaluations by, at least, increasing the accuracy of the evaluations initially provided. See, MPEP 2106.04 ("improvement to technology or technical field"). 
Applicant respectfully submits that each claim as a whole includes non-conventional, meaningful, limiting features, such as "automatically determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon  of the first set of auto answer parameters" and "create a revised set of auto answer parameters that includes the word or phrase," directed to a specific mechanisms that improves relevant technology by, for example, "automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters in an evaluation operator interface," thus improving the accuracy of the system over time. As discussed in the specification, an artificial intelligence (Al) engine may be configured to automatically adjust the lexicon applied when auto answering a question (e.g., improving computer-related artificial intelligence technology)…  
Here, the claims improve the accuracy of how controls are pre-set in preset in the operator interface provided to users, thereby providing an interface that improves the accuracy of evaluations. As such, the claims integrate any alleged abstract idea into a practical application and are patent eligible. See, MPEP 2106.05(a) . . .
The Office Action's entire consideration of the dependent claims is that "It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2- 10 and 12-19) . . .  
The Office Action, however, impermissibly assumes that all claims rise or fall together, and, for this additional reason, the ineligibility rejections of claims 1-19 should be withdrawn.

	The Office respectfully disagrees with the above arguments at least for the following reasons:  
	Firstly, Applicant is asserting that “claim 1, at least, is directed to an improvement of an existing computer-based technology through ‘artificial intelligence-based setting of controls in an evaluation operator interface’ . . .”; however, no specific rationale and/or evidence is presented to demonstrate the alleged improvement. It is worth to note that the recitation of a known algorithm, such as an artificial intelligence, does not necessarily imply that the claim is directed to an improvement over the relevant existing technology. 

Moreover, except for the use of the term, “artificial intelligence based setting of controls in an evaluation operator interface”, as recited in the preamble of claim 1, the body of the claim does not involve an element—or a combination of elements—that is specific to an artificial intelligence scheme that imposes meaningful limits on practicing the claimed abstract idea. The above fact is further evident with respect to claims 11-19 since these claims do not necessarily contemplate the utilization of an artificial intelligence based scheme.  Accordingly, the claims (claims 1-10) involve a conventional artificial intelligence algorithm implemented to facilitate the process of identifying pertinent words and/or phrases (answers) to complete a form. Consequently, unlike Applicant’s assertion, none of the current claims is directed to an improvement over the relevant existing technology.
Secondly, the group “certain methods of organizing human activity”, is not limited to activities that involve multiple individuals. Instead, it also encompasses certain activity between a person and a computer (see MPEP 2106.04(a)(2)(II)). In the instant case, the current claimed system generates, after processing stored transcripts of transactions, answers to an evaluator via an interface; such as, answers pertinent to one or more questions on an evaluation from, so that the evaluator considers the answers when completing the evaluation form. Accordingly, the above is directed to certain activity between a person and a computer, which is a type of activity under the group “certain methods of organizing human activity”.  
	Similarly, when considering the abstract idea group “mental processes”, a human can perform—using a pen and paper—such process of analyzing a collection of transcripts to generate one or more results (e.g. analyze a collection of transcripts of transactions; determine one or more words or phrases that are common to two or more of the transactions, but not in a lexicon of a set of predetermined answers; create a revised set of answers based on the words or phrases determined above; apply one or more of the words/phrases as an answer(s) to complete a form, etc.). Although performing such evaluation process manually (e.g. using a pen and paper) may be time consuming, this does not negate the fact that a human can still perform such process using a pen and paper. Nerveless, one utilizes the conventional computer technology as a tool to facilitate such manual task, so that the evaluation process can be performed efficiently. However, such use of the conventional technology to facilitate the manual process (e.g. a pen and paper analysis) does not constitute an improvement over the relevant existing technology. 
	The observation above demonstrates that the current claims overlap the two abstract idea groups; and furthermore, when each of the current claims is considered as a whole, none of the claims integrates the abstract idea into a practical application of the abstract idea.  Consequently, Applicant’s assertions, “the claims integrate the alleged abstract idea into a practical application and are therefore patent eligible. For example, the claims recite "automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters . . . to preset the answer control in the evaluation operator interface . . .”, are not persuasive. 
In addition, it is part of the conventional technology to automatically perform tasks, including automatically populating one or more parts of an electronic from by analyzing collected information (e.g. see [0015]; [0016]; [0037] of US 2008/0120257; [0036] of US 2005/0198563; [0017] to [0019] of US 2002/0062342). Of course, such implementation is considered to improve the accuracy of completing a form since it reduces the potential to make mistakes unlike manually filling the form. However the use of such known conventional technology does not constitute an improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive. 
	Thirdly, while referring to some sections from the specification ([0006], [0013], [0130] to [0131), Applicant asserts that “each claim as a whole includes non-conventional, meaningful, limiting features, such as ‘automatically determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters’ and ‘create a revised set of auto answer parameters that includes the word or phrase,’ directed to a specific mechanisms that improves relevant technology by, for example, ‘automatically reconfigure[ing] the evaluation system to use the revised set of auto answer parameters in an evaluation operator interface,’ thus improving the accuracy of the system over time”
However, as already pointed out above, the use of an artificial intelligence does not necessarily imply that the claimed invention is providing an improvement over the relevant existing technology. In fact, the conventional technology, as described per each of the references presented above, already utilizes artificial intelligence in order to automatically populate an electronic from, so that the forms are correctly completed. Accordingly, incorporating such known functions of the conventional technology to facilitate a desired task—such as automatically filling a form—does not constitute a technical improvement over the relevant existing technology.  
Applicants assertion regarding the dependent claims are also not persuasive. Although Applicant cited a section from the MPEP (i.e. MPEP §2106.07) to challenge the findings directed to the dependent claims, Applicant fails to demonstrate whether the remark is inconsistent with the MPEP. 
As already indicated in the MPEP, claims do not automatically rise or fall with similar claims in an application; and each claim in an application should be considered separately based on the particular elements recited therein. 
In the instant case, each dependent claim is considered separately in order to determine whether the claim involves an element—or a combination of elements—that amounts to “significantly more” than an abstract idea. Accordingly,  when each dependent claim is considered as a whole, none of the claims satisfies the above criterial. Instead, each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. This is because each dependent claim is merely reciting a further data manipulation process that the claimed conventional computer is serving to perform (see claims 2-10 and 12-19). Particularly, none of these claims implements a structural and/or a functional element(s) that imposes meaningful limits on practicing the abstract idea. Accordingly, the findings presented in the office-action, “. . . each of the dependent claims also fails to amount to ‘significantly more’ than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea” (emphasis added), is consistent with the MPEP. Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 1-10 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “serve an evaluation operator interface page to a client with the answer control preset according to the revised set of auto answer parameters” (see the last two lines of the claim).
However, it is unclear whether the term “an evaluation operator interface page”    implied above is referring to the evaluation interface in the preamble of the claim, or an additional evaluation interface. Consequently, claims 1-10 are ambiguous. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 11-19 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Lev-Tov 2017/0300499.
Regarding claim 11, Lev-Tov teaches the following claimed limitations: a computer program product comprising a non-transitory computer readable medium storing a set of computer instructions executable by a processor to: access a data store storing a plurality of transactions, each of the plurality of transactions comprising a voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session ([0041]; [0042]; [0045]; [0059]: e.g. a system/method that assists an evaluator(s) to evaluate one or more agents of a call/contact center; wherein the system comprises a storage device that stores recorded interactions between customers and agents, including voice data and transcripts of the voice data, etc.), a first set of auto answer parameters used by an evaluation system to automatically preset an answer control in an evaluation operator interface ([0057]; [0058]; [0061];: e.g. a form developer initially authors an evaluation form that involves a question(s) and a set of answers/phrases related to the question; and wherein the system automatically applies the above initial parameters, such as the set of answers/phrases that the developer specified, as potential answers/phrases to be considered [i.e. a first set of auto answer parameters] when evaluating or searching the stored transactions/transcripts), a plurality of completed evaluations, each completed evaluation of the plurality of completed evaluations corresponding to a transaction of the plurality of transactions and comprising an associated evaluation answer to a question and an auto answer to the question determined using the first set of auto answer parameters ([0069]; [0073]; [0075], [0079]; [0120]: e.g. the stored transactions/transcripts are associated with one or more topics. For instance, one or more transactions/transcripts are associated with the topic “Assume Ownership”; and wherein each topic is further associated with one or more phrases that are pertinent to the topic. For instance, the topic “Assume Ownership” is associated with the phrase, “I can solve your problem”, etc. Accordingly, such categorization or association of the transactions/transcripts with one or more topics indicates that the system already comprises a plurality of completed evaluations, and wherein each completed evaluation comprises an associated evaluation answer [i.e. topic] to the question and also an auto answer [e.g. a phrase(s) associated with the topic] to the question determined using the first set of auto answer parameters. Regarding the above scenario, the exemplary question is “Did the agent take ownership of the problem?”); automatically determine a word or phrase common to transcripts of a first subset of transactions of the plurality of transactions and not in a lexicon of the first set of auto answer parameters; create a revised set of auto answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters; using the revised set of auto answer parameters, auto answer the question for a set of test transactions from the plurality of transactions to generate a revised auto answer for each test transaction of the set of test transactions ([0083]; [0084]: e.g. as already pointed out above, the form developer specifies a set of auto answer parameters in the form of one or more phrases—such as the phrase “how can I assist”; and wherein the system searches the record (the stored transactions/transcripts) of the call center to identify a part(s), if any, that involves the set of auto answer parameters. Thus, if the search above does not find the set of auto answer parameters, the system then generates one or more phrases—such as the phrase “how can help you”— that are semantically similar to the set of auto answer parameters [i.e. the system generates a revised auto answer for each test transaction of the set of test transactions]); and based on a determination that the revised set of auto answer parameters more accurately auto answers the question than the first set of auto answer parameters, automatically reconfigure the evaluation system to use the revised set of auto answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions to preset the answer control in the evaluation operator interface; ([0084]; [0104] to [0106]: e.g. the system presents to the evaluator, via the evaluator’s interface, one or more portions of the interaction/transaction that involve answers/phrases that are semantically similar to the set of auto answer parameters. Again considering the exemplary scenario above, the phrase “how can I assist” corresponds to the initial set of auto answer parameter; however, since the above initial parameter does not exist in the record, the system instead applies one or more semantically similar phrases, such as “how can I help you”, etc., and thereby the system presents this phrase(s) to the evaluator. It is worth to note that the system applies similar scheme with respect to the different subsets of transactions. Accordingly, the system automatically reconfigures the evaluation system to use the revised set of auto answer parameters to preset the answer control in the evaluation operator interface).
Lev-Tov teaches the claimed limitations as discussed above. Lev-Tov further teaches:  
Regarding claim 12, determine the first subset of evaluations as the completed evaluations of the plurality of completed evaluations that have a first evaluation answer to the question, the first subset of evaluations corresponding to the first subset of transactions from the plurality of transactions ([0069]; [0079]; [0080]; [0086]: e.g. the record is already categorized according to a plurality of topics; and therefore, the system determines the first subset of evaluations; such as the topic “Assume Ownership”, etc., as the completed evaluations of the plurality of completed evaluations that have a first evaluation answer to the question; see the exemplary discussion presented in claim 1. Moreover, each topic/category correspond to one or more of the transactions in the record; and therefore, the first subset of evaluations corresponding to the first subset of transactions from the plurality of transactions); 
Regarding claim 13, determine a second subset of evaluations as the completed evaluations of the plurality of completed evaluations that have a second evaluation answer to the question, the second subset of evaluations corresponding to a second subset of transactions from the plurality of transactions ([0069]; [0084]; [0120]: e.g. when the question has multiple answer options, such as a first answer, a second answer, etc., then (i) the first-answer and question combination is associated with the first set of topics [the first set of evaluations], (ii) the second-answer and question combination is associated with a second set of topics [a second set of evaluations], etc. Accordingly, the system already determines a second subset of evaluations as the completed evaluations of the plurality of completed evaluations that have a second evaluation answer to the question, the second subset of evaluations corresponding to a second subset of transactions from the plurality of transactions); 
Regarding claim 14, wherein determining the word or phrase common to transcripts of the first subset of transactions and not in the lexicon of the first set of auto answer parameters comprises determining the word or phrase is not in the transcripts of the second subset of transactions ([0083]; [0084]: e.g. similar to the process conducted with respect to the first subset of transactions, the system searches part of the record (the stored transactions/transcripts) that corresponds to the second subset of transcripts to identify the word or phrase not in the lexicon of set of auto answer parameters. Particularly, the system identifies one or more phrases that are semantically similar to the word/phrase in the lexicon of set of auto answer parameters);
Regarding claim 15, for each of the test transactions, compare the revised auto answer to the question determined for the test transaction to the evaluation answer to the question from the completed evaluation corresponding to the test transaction; and based on the comparing, determine a confidence for the revised set of auto answer parameters ([0069], [0070]; [0082]; [0084]; [0087]: e.g. the system determines, for each transaction in the record, the semantic similarity between the answer (one or more words) that the form developer specified for the question and the phrase (one or more words) obtained from the transactions/transcripts, including the semantic similarity between the word(s) in the phrase obtained from the transaction and the word(s) in the question, etc., and thereby the system applies the phrase obtained from the transaction as proper answer [i.e. revised set of auto answer parameters] to the question based on the result of the above semantic similarity; such as a maximum similarity metric [i.e. determining a confidence for the revised set of auto answer parameters]); 
Regarding claim 16, determine that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on comparing the confidence for the revised set of auto answer parameters to a confidence for the first set of auto answer parameters ([0069], [0070]; [0082]; [0084]; [0087]: e.g. as already indicated per claim 5, the system determines the semantic similarity between the answer (one or more words) that the form developer specified for the question and the phrase (one or more words) obtained from the transactions/transcripts, including the semantic similarity between the word(s) in the phrase obtained from the transaction and the word(s) in the question, etc., and thereby the system applies the phrase obtained from the transaction as proper answer [i.e. revised set of auto answer parameters] to the question based on the result of the above semantic similarity. Accordingly, the system already determines that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on comparing the confidence for the revised set of auto answer parameters to a confidence for the first set of auto answer parameters); 
Regarding claim 17, determine that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on the confidence for the revised set of auto answers meeting a confidence threshold ([0069], [0070]; [0082]; [0084]; [0087]: e.g. again as already indicated per claim 5, the system determines the semantic similarity between the answer (one or more words) that the form developer specified for the question and the phrase (one or more words) obtained from the transactions/transcripts, including the semantic similarity between the word(s) in the phrase obtained from the transaction and the word(s) in the question, etc., and thereby the system applies the phrase obtained from the transaction as proper answer [i.e. revised set of auto answer parameters] to the question based on the result of the above semantic similarity; such as a maximum similarity metric [i.e. a confidence threshold]. Accordingly, the system already determines that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on the confidence for the revised set of auto answers meeting a confidence threshold); 
Regarding claim 18, wherein determining the word or phrase common to transcripts of the first subset of transactions comprises comparing word vectors that represent the transcripts of the first subset of transactions ([0069]; [[0086]: e.g. each question and topic is already represented by a corresponding word vector; and therefore, the process of categorizing the transactions/transcripts into one or more topics, based on a word or phrase common to the transactions/transcripts, already involves comparing word vectors that represent the transcripts of the first subset of transactions); 
Regarding claim 19, query a search index for term frequencies of terms in the transcripts of the plurality of transactions; and determine the word or phrase common to the transcripts of the first subset of transactions based on the term frequencies ([0089]; [0132] to [0135]: e.g. the system implements a search index, including a word-document vector space model in which each transcript is represented as a TF-IDF vector; and wherein the system queries the search index for best matching question, answer and interaction document. Accordingly, the system already queries a search index for term frequencies of terms in the transcripts of the plurality of transactions; and determine the word or phrase common to the transcripts of the first subset of transactions based on the term frequencies).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-10 are rejected under 35 U.S.C.103 as being unpatentable over Lev-Tov 2017/0300499 in view of Wasserblat 2008/0189171.
	Regarding claim 1, Lev-Tov teaches the following claimed limitations: a data processing system for setting of controls in an evaluation operator interface, comprising: a processor; a data store storing a plurality of transactions, each of the plurality of transactions comprising a voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session ([0041]; [0042]; [0045]; [0059]: e.g. a system/method that assists an evaluator(s) to evaluate one or more agents of a call/contact center; wherein the system comprises a storage device that stores recorded interactions between customers and agents, including voice data and transcripts of the voice data, etc.), a first set of auto answer parameters used by an evaluation system to automatically preset an answer control in an evaluation operator interface ([0057]; [0058]; [0061];: e.g. a form developer initially authors an evaluation form that involves a question(s) and a set of answers/phrases related to the question; and wherein the system automatically applies the above initial parameters, such as the set of answers/phrases that the developer specified, as potential answers/phrases to be considered [i.e. a first set of auto answer parameters] when evaluating or searching the stored transactions/transcripts); a plurality of completed evaluations, each completed evaluation of the plurality of completed evaluations corresponding to a transaction of the plurality of transactions and comprising an associated evaluation answer to a question and an auto answer to the question determined using the first set of auto answer parameters ([0069]; [0073]; [0075], [0079]; [0120]: e.g. the stored transactions/transcripts are associated with one or more topics. For instance, one or more transactions/transcripts are associated with the topic “Assume Ownership”; and wherein each topic is further associated with one or more phrases that are pertinent to the topic. For instance, the topic “Assume Ownership” is associated with the phrase, “I can solve your problem”, etc. Accordingly, such categorization or association of the transactions/transcripts with one or more topics indicates that the system already comprises a plurality of completed evaluations, and wherein each completed evaluation comprises an associated evaluation answer [i.e. topic] to the question and also an auto answer [e.g. a phrase(s) associated with the topic] to the question determined using the first set of auto answer parameters. Regarding the above scenario, the exemplary question is “Did the agent take ownership of the problem?”); a non-transitory computer readable medium storing instructions executable by the processor to: automatically determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters; create a revised set of auto answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters; using the revised set of auto answer parameters, auto answer the question for a set of test transactions from the plurality of transactions to generate a revised auto answer for each test transaction of the set of test transactions ([0083]; [0084]: e.g. as already pointed out above, the form developer specifies a set of auto answer parameters in the form of one or more phrases—such as the phrase “how can I assist”; and wherein the system searches the record (the stored transactions/transcripts) of the call center to identify a part(s), if any, that involves the set of auto answer parameters. Thus, if the search above does not find the set of auto answer parameters, the system then generates one or more phrases—such as the phrase “how can help you”—  that are semantically similar to the set of auto answer parameters [i.e. the system generates a revised auto answer for each test transaction of the set of test transactions]); based on a determination that the revised set of auto answer parameters more accurately auto answers the question than the first set of auto answer parameters automatically reconfigure the evaluation system to use the revised set of auto answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions to preset the answer control in the evaluation operator interface; serve an evaluation operator interface page to a client with the answer control preset according to the revised set of auto answer parameters ([0084]; [0104] to [0106]: e.g. the system presents to the evaluator, via the evaluator’s interface, one or more portions of the interaction/transaction that involve answers/phrases that are semantically similar to the set of auto answer parameters. Again considering the exemplary scenario above, the phrase “how can I assist” corresponds to the initial set of auto answer parameter; however, since the above initial parameter does not exist in the record, the system instead applies one or more semantically similar phrases, such as “how can I help you”, etc., and thereby the system presents this phrase(s) to the evaluator. It is worth to note that the system applies similar scheme with respect to the different subsets of transactions. Accordingly, the system automatically reconfigures the evaluation system to use the revised set of auto answer parameters to preset the answer control in the evaluation operator interface; i.e. it already serves the evaluation operator interface page to a client with the answer control preset according to the revised set of auto answer parameters).
 	Although Lev-Tov implements one or more algorithms to manage the implementations above, Lev-Tov does explicitly describe the use of artificial intelligence.
	However, Wasserblat discloses a system that categorizes stored interactions (e.g. interactions between various customers and service agents), wherein the categorization is performed based on one or more attributes, such as words spotted in the interaction, etc., and wherein the system implements an artificial intelligence to enhance the accuracy of the categorization process, etc.([0019]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Lev-Tov in view of Wasserblat; for example, by incorporating an artificial intelligence algorithm, so that the system would have a further capability to refine the categorization process for the recorded interactions/transcripts (e.g. modifying one or more of the phrases and/or topics used in the categorization; applying one or more additional phrases and/or topics for categorization, etc.); and thereby improving the accuracy of the system.   
	Lev-Tov in view of Wasserblat teaches the claimed limitations as discussed above. Lev-Tov further teaches:
	Regarding claim 2, determine the first subset of evaluations as the completed evaluations of the plurality of completed evaluations that have a first evaluation answer to the question, the first subset of evaluations corresponding to the first subset of transactions from the plurality of transactions ([0069]; [0079]; [0080]; [0086]: e.g. the record is already categorized according to a plurality of topics; and therefore, the system determines the first subset of evaluations; such as the topic “Assume Ownership”, etc., as the completed evaluations of the plurality of completed evaluations that have a first evaluation answer to the question; see the exemplary discussion presented in claim 1. Moreover, each topic/category correspond to one or more of the transactions in the record; and therefore, the first subset of evaluations corresponding to the first subset of transactions from the plurality of transactions); 
	Regarding claim 3, determine a second subset of evaluations as the completed evaluations of the plurality of completed evaluations that have a second evaluation answer to the question, the second subset of evaluations corresponding to a second subset of transactions from the plurality of transactions ([0069]; [0084]; [0120]: e.g. when the question has multiple answer options, such as a first answer, a second answer, etc., then (i) the first-answer and question combination is associated with the first set of topics [the first set of evaluations], (ii) the second-answer and question combination is associated with a second set of topics [a second set of evaluations], etc. Accordingly, the system already determines a second subset of evaluations as the completed evaluations of the plurality of completed evaluations that have a second evaluation answer to the question, the second subset of evaluations corresponding to a second subset of transactions from the plurality of transactions);
	Regarding claim 4, wherein determining the word or phrase common to transcripts of the first subset of transactions and not in the lexicon of the first set of auto answer parameters comprises determining the word or phrase is not in the transcripts of
the second subset of transactions ([0083]; [0084]: e.g. similar to the process conducted with respect to the first subset of transactions, the system searches part of the record (the stored transactions/transcripts) that corresponds to the second subset of transcripts to identify the word or phrase not in the lexicon of set of auto answer parameters. Particularly, the system identifies one or more phrases that are semantically similar to the word/phrase in the lexicon of set of auto answer parameters);
	Regarding claim 5, for each of the test transactions, compare the revised auto answer to the question determined for the test transaction to the evaluation answer to the question from the completed evaluation corresponding to the test transaction; and based on the comparing, determine a confidence for the revised set of auto answer parameters ([0069], [0070]; [0082]; [0084]; [0087]: e.g. the system determines, for each transaction in the record, the semantic similarity between the answer (one or more words) that the form developer specified for the question and the phrase (one or more words) obtained from the transactions/transcripts, including the semantic similarity between the word(s) in the phrase obtained from the transaction and the word(s) in the question, etc., and thereby the system applies the phrase obtained from the transaction as proper answer [i.e. revised set of auto answer parameters] to the question based on the result of the above semantic similarity; such as a maximum similarity metric [i.e. determining a confidence for the revised set of auto answer parameters]); 
	Regarding claim 6, determine that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on comparing the confidence for the revised set of auto answer parameters to a confidence for the first set of auto answer parameters ([0069], [0070]; [0082]; [0084]; [0087]: e.g. as already indicated per claim 5, the system determines the semantic similarity between the answer (one or more words) that the form developer specified for the question and the phrase (one or more words) obtained from the transactions/transcripts, including the semantic similarity between the word(s) in the phrase obtained from the transaction and the word(s) in the question, etc., and thereby the system applies the phrase obtained from the transaction as proper answer [i.e. revised set of auto answer parameters] to the question based on the result of the above semantic similarity. Accordingly, the system already determines that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on comparing the confidence for the revised set of auto answer parameters to a confidence for the first set of auto answer parameters); 

	Regarding claim 7, determine that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on the confidence for the revised set of auto answers meeting a confidence threshold ([0069], [0070]; [0082]; [0084]; [0087]: e.g. again as already indicated per claim 5, the system determines the semantic similarity between the answer (one or more words) that the form developer specified for the question and the phrase (one or more words) obtained from the transactions/transcripts, including the semantic similarity between the word(s) in the phrase obtained from the transaction and the word(s) in the question, etc., and thereby the system applies the phrase obtained from the transaction as proper answer [i.e. revised set of auto answer parameters] to the question based on the result of the above semantic similarity; such as a maximum similarity metric [i.e. a confidence threshold]. Accordingly, the system already determines that the revised set of auto answer parameters are more accurate than the first set of auto answer parameters based on the confidence for the revised set of auto answers meeting a confidence threshold);
	Regarding claim 8, wherein determining the word or phrase common to transcripts of the first subset of transactions comprises comparing word vectors that
represent the transcripts of the first subset of transactions ([0069]; [[0086]: e.g. each question and topic is already represented by a corresponding word vector; and therefore, the process of categorizing the transactions/transcripts into one or more topics, based on a word or phrase common to the transactions/transcripts, already involves comparing word vectors that represent the transcripts of the first subset of transactions);
	Regarding claim 9, a search engine comprising an index of the transcripts of the plurality of transactions ([0132]to [0135]: e.g. the transcripts, which are also described as interaction documents, are already indexed; and wherein the system searches the text for best matching question, answer and interaction document. Accordingly, the system already implements a search engine comprising an index of the transcripts of the plurality of transactions);
	Regarding claim 10, query the index for term frequencies of terms in the transcripts of the plurality of transactions; and determine the word or phrase common to the transcripts of the first subset of transactions based on the term frequencies ([0089]; [0132] to [0135]: e.g. the system implements a search index, including a word-document vector space model in which each transcript is represented as a TF-IDF vector; and wherein the system queries the search index for best matching question, answer and interaction document. Accordingly, the system already queries the index for term frequencies of terms in the transcripts of the plurality of transactions; and determine the word or phrase common to the transcripts of the first subset of transactions based on the term frequencies).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
(a)	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 11,057,519.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the above patent. 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of US 11,057,519, except that claim 1 does not recite, for example, applying a threshold to determine the accuracy level of the first set of auto answer parameters; providing a first voice session recording and its first transcript via the evaluation operator interface; the features of the evaluation operator interface; and the storing of a first completed evaluation for the first transaction.

However, given the core features of current claim 1, including: a recorded voice session along with the transcript of the voice session; a first set of auto answer parameters that are utilized to automatically preset an answer control in an evaluation operator interface; the process of automatically determining a word/phrase common to transcripts, etc., it would have been obvious to one of ordinary skill in the art, before the effective filling date of the current claimed invention, to modify current claim 1; for example, by incorporating additional relevant features; such as: one or more metrics for determining the degree of accuracy of the set of auto answer parameters; one or more features to the evaluation operator interface, such as a feature for playing audio via the evaluation operator interface (since it is being used to evaluate recorded voice session and its transcripts); and also an option to save each completed evaluation for each transaction, etc., so that the modified system would be more reliable.  
Although an exemplary analysis is presented with respect to claim 1, it is worth to note that similar type of analysis applies to the rest of the claims.   
(b)	Similarly, claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the copending Appl. No 15/984,125  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the above copending application. 


For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the copending application, except that current claim 1 does not positively recite, for example, the features recited with respect to the automated scoring template. 
However, given the feature of current claim 1, such as the use of a first set of auto answer parameters to automatically preset an answer control in an evaluation operator interface, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the current claimed invention, to modify current claim 1; for example, by incorporating a model or a template for easily setting the auto answer parameters, so that some changes or adjustments required with respect to the auto answer parameters can easily be achieved by accessing the relevant model/template.  
Although an exemplary analysis is presented with respect to claim 1, it is worth to note that similar type of analysis applies to the rest of the claims.   
Part (b) above is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments.
9.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 04/05/2022); however, the arguments are not persuasive. Applicant argues,  
Claims 1 and 11 recite, inter alia, "automatically determine a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters" and "create a revised set of auto answer parameters that includes the word or phrase . . .  
As best understood, the Office Action interprets determining the "semantic similarity" of a "new question" that is "supplied to the evaluation form designer 47a via the evaluation form designer interface 47ai" to an "existing topic" as teaching "automatically determine[ing] a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters" of claims 1 and 11. However, claims 1 and 11 specify "each of the plurality of transactions comprising a voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session." Neither the "new question" of Lev-Tov, that is "supplied to the evaluation form designer 47a via the evaluation form designer interface 47ai" nor the topic is a transcript of a voice session. Moreover, determining the "semantic similarity" of a "new question" that is "supplied to the evaluation form designer 47a via the evaluation form designer interface 47ai" to an "existing topic" in Lev-Tov fails to teach "automatically determine[ing] a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters" of claims 1 and 11. 
Without agreeing with, or acquiescing to, any statements in the Office Action, Applicant respectfully submits that claims 1 and 11 are amended to recite, "create a revised set of auto answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters," "using the revised set of auto answer parameters, auto answer the question for a set of test transactions from the plurality of transactions to generate a revised auto answer for each test transaction of the set of test transactions," and "automatically reconfigure the evaluation system to use the revised set of auto answer parameters that includes the word or phrase that is common to the transcripts of the first subset of transactions to preset the answer control in the evaluation operator interface." 
Applicant therefore submits that Lev-Tov cannot anticipate claim 11 nor suggest the features of claim 1, either alone or in combination with Wasserblat, and respectfully requests withdrawal of the rejection of claims 1 and 11 . . .  

Firstly, Applicant’s assertion regarding the teaching of Lev-Tov is not consistent with the analysis presented in the office-actin. Applicant appears to misconstrue the teaching of Lev-Tov as applied to the current claims. For instance, while referring to the sections cited from the reference ([0083], [0084]), Applicant asserts, “[a]s best understood, the Office Action interprets determining the ‘semantic similarity’ of a ‘new question’ that is "supplied to the evaluation form designer 47a via the evaluation form designer interface 47ai’ to an ‘existing topic’ as teaching ‘automatically determine[ing] a word or phrase common to transcripts of a first subset of transactions from the plurality of transactions and not in a lexicon of the first set of auto answer parameters’  . . . ”
However, Applicant appears to mix-up the new question, which the form developer creates to assess the agent, with the phrase or question that the agent is expected to ask during a particular transaction (e.g. booking a flight, etc.). It is worth to note that the system (FIG 3, label “47a”) analyzes the text of the question, which the form developer supplies, to identify a phrase/question that the agent is expected to say to a customer during a transaction. For instance, the form developer supplies a question that sates, “Did the agent establish the customer's need early on in the interaction by asking 'how can I assist' and by clarifying the customer's query? E.g., booking a flight, existing flight, cancelation, ongoing reservation, etc.’” (see [0083]). In this regard, the system analyzes the above text and identifies what the agent is expected to say, namely the phrase/question, “how can I assist”; and subsequently, the system attempts to identify topics that are similar to the above question (see [0084], emphasis added),
“ . . . the analytics system 45 may include a ‘Greeting’ topic, which includes the phrases: ‘how can I help you,’ ‘how can I help you today,’ ‘how may I help you,’ and ‘how may I help you today.’ The semantic similarity between the words ‘how can I assist’ in the question and the  ‘Greeting’ topic may be determined even when the word ‘assist’ does not appear in any of the phrases in the ‘Greeting’ topic, through the use of semantic similarity  .  .  .”

Thus, as evident from the excerpt above, the system analyzes the text of the developer’s question; and thereby determines that the developer’s question is intended to evaluate whether the agent asked the question “how can I assist” during a given transaction. Subsequent to the above determination, the system evaluates tracked topics and determines one or more phrases that are semantically similar with the phrase “how can I assist”; such as: "how can I help you"; "how can I help you today"; "how may I help you", etc.
Accordingly, the phrases above (e.g. "how can I help you"; "how can I help you today"; "how may I help you", etc.), which the system identifies from the set of recorded transactions categorized according to topics, correspond to “word or phrase common to transcripts of a first subset of transactions from the plurality of transactions not in a lexicon of the first set of auto answer parameters”. On the other hand, the phrase “how can I assist”, correspond to the set of auto answer parameters. 
The observations above confirm that Lev-Tov does teach the limitations of the current claims. Consequently, Applicant’s arguments are not persuasive.   
Secondly, as quite evident from the teaching of Lev-Tov, each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session. For instance, Lev-Tov teaches (see [0042], emphasis added),  
“	FIG. 1 is a schematic block diagram of a system for supporting a contact center in providing contact center services according to one exemplary embodiment of the invention. For the purposes of the discussion herein, interactions between customers using end user devices 10 and agents at a contact center using agent devices 38 may be recorded by call recording module 40 and stored in call recording storage 42. The recorded calls may be processed by speech recognition module 44 to generate recognized text which is stored in recognized text storage 46  . . . ”
Thus, the excerpt above, namely the highlighted section, is self-explanatory that the transactions already involve voice session recording of an inbound call recorded by a call center recording system and a transcript of the voice session. 
Moreover, as already demonstrated in the exemplary scenario above ([0083 and [0084]) Lev-Tov already automatically determines a word or phrase (e.g. "how can I help you"; "how can I help you today", etc.) common to transcripts of a subset of transactions from a plurality of transactions, but not in a lexicon on a set of auto answer parameters (e.g. “how can I assist”). According to the exemplary scenario above, one or more phrases that the developer creates, such as the phrase “how can I assist” that is not part of the recorded transcripts, represent the set of auto answer parameters; whereas one or more of the phrases, such as the phrase "how can I help you” that is part of the recoded transcripts, represent the word/phrase common to transcripts of a subset of transactions from the plurality of transactions and not in a lexicon of the set of auto answer parameters. So far, Applicant has net challenged the above teaching. Consequently, Applicant’s arguments in this regard are not persuasive.
It is also worth to note that the current amendment does not negate the teaching of the prior art of record. Particularly, the limitations currently added are merely repeating features already implied per the previous claims.
Thus, at least for the reasons discussed above, the Office concludes that the current claims are unpatentable over the prior art.






Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715